DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 08/09/2021 have been fully considered but they are not persuasive.
The amendments in claim 1, which were previously presented claim 21, regarding “adjusting and combining, in terms of positional and logical relations, the matching characters to generate the wake-up words” are obvious act similar to Wang’s “NLU component determines the meaning behind the text data based on the individual words and then implements that meaning. The NLU component 260 interprets a text string to derive an intent or a desired action from the user as well as the pertinent pieces of information in the text data that allow a device…to complete that action.” Col. 15, lines 7-14. Wang further teaches in Col. 16, lines 64-66, “This process includes semantic tagging, which is the labeling of a word or combination of words according to their type/semantic meaning.” Col. 17, lines 36-43, “The comparison process used by the NER component 262 may classify (i.e., score) how closely a database entry compares to a tagged utterance word or phrase, how closely the grammatical structure of the utterance corresponds to the applied grammatical framework, and based on whether the database indicates a relationship between an entry and information identified to fill other slots of the framework.” Then Wang teaches in Col. 18, lines 6-9, “The output from the NLU processing, which may include tagged text data, commands, etc., and output of the user recognition component 302 (e.g., user recognition confidence data) may then be sent to a command 
For at least these reasons, Examiner respectfully maintains that prior art of record teaches the amended claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-7, 10, 12-13, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 10,580,405) in view of Gruenstein et al. (US 2018/0233150).
Claim 1
Wang teaches an in-cloud wake-up method, comprising: 
receiving wake-up voice input by a user (Col. 12, lines 11-23, Once speech is detected in the input audio, the device 110 may use the wakeword detection component 220 to perform wakeword detection to determine when a user intends to speak a command to the device 110. This process may also be referred to as keyword detection, with the wakeword being a specific example of a keyword. Specifically, keyword detection is typically performed without performing linguistic analysis, textual analysis, or semantic analysis. Instead, incoming audio (or audio data) is analyzed to determine if specific characteristics of the audio match preconfigured acoustic waveforms, audio signatures, or other data to determine if the incoming audio "matches" stored audio data corresponding to a keyword.), and 
transmitting audio data 111 corresponding to input audio 11 to the server(s) 120a for speech processing (e.g., for purposes of executing a command in the speech). The audio data 111 may include data corresponding to the wakeword, or the portion of the audio data corresponding to the wakeword may be removed by the local device 110 prior to sending the audio data 111 to the server 120a.); 
performing an in-cloud decoding operation on the wake-up voice to generate a wake-up text (Col. 12, lines 59-60, Upon receipt by the server(s) 120a, an ASR component 250 may convert the audio data 111 into text data.); 
transmitting the wake-up characters preset by the user to the cloud (See device names on Fig. 8; Col. 3, lines33-43, The first device 110a and the second device 110b may be electronic devices configured to determine voice commands using the server(s) 120a. For example, the first device 110a may be associated with a first user profile and may send first audio data to the server(s) 120a, the server(s) 120a may determine a first voice command represented in the first audio data and may perform a first action corresponding to the first voice command (e.g., execute a first command, send an instruction to the first device 110a and/or other devices to execute the first command, etc.) based on the first user profile. Col. 15, lines 63-65, Each gazetteer 284 may include domain-indexed lexical information associated with a particular user and/or device; Col. 31, lines29-58, The server(s) 120a and/or the server(s) 120b may include or refer to data regarding user accounts, shown by the user profile storage 802 illustrated in FIG. 8. The user profile storage 802 may be located proximate to server(s) 120, or may otherwise be in communication with various components, for example over network(s) 10. The user profile storage 802 may include a variety of information related to individual users, households, is a cloud-based storage. Such data may include device identifier (ID), speaker identifier (ID) data, voice profiles for users, internet protocol (IP) address information, name of device data, and location of device data for different devices as well as names by which the devices may be referred to by a user…Data included in each user profile 304 may correspond to the primary wakeword detection component and/or the secondary wakeword detection component to determine whether or not a wakeword is included in output audio data. The output audio data may be generated and transmitted from a remote device via a network(s) 10.).  
identifying wake-up characters in the wake-up text (Col. 12, lines 60-63, The ASR component 250 transcribes the audio data 111 into text data representing words of speech contained in the audio data 111.); and 
providing a wake-up instruction according to an identification result (Col. 12, lines 63-65, The text data may then be used by other components for various purposes, such as executing system commands, inputting data, etc.); 
Here, Examiner notes, in light of specification in [0082], a wake-up word is a combination of multiple words, and that each “character” is interpreted as a word. Wang teaches in Col. 24, lines 54-61, During linguistic analysis the TTSFE 416 analyzes the language in the normalized text to generate a sequence of phonetic units corresponding to the input text.  This process may be referred to as phonetic transcription.  Phonetic units include symbolic representations of sound units to be eventually combined and output by the system as speech.  Various sound units may be used for dividing text for purposes of speech synthesis. Col. 24, normalized text to generate a sequence of phonetic units corresponding to the input text.  This process may be referred to as phonetic transcription.  Phonetic units include symbolic representations of sound units to be eventually combined and output by the system as speech.  Various sound units may be used for dividing text for purposes of speech synthesis. 
wherein the adjusting and combining the matching characters to generate a wake-up word comprises: adjusting and combining  in terms of positional and logical relations, the matching characters to generate the wake-up words (Here, Examiner notes, in light of specification in [0082], a wake-up word is a combination of multiple words, and that each “character” is interpreted as a word. Regarding “adjusting and combining, in terms of positional and logical relations, the matching characters to generate the wake-up words” are obvious act similar to Wang’s “NLU component determines the meaning behind the text data based on the individual words and then implements that meaning. The NLU component 260 interprets a text string to derive an intent or a desired action from the user as well as the pertinent pieces of information in the text data that allow a device…to complete that action.” Col. 15, lines 7-14. Wang further teaches in Col. 16, lines 64-66, “This process includes semantic tagging, which is the labeling of a word or combination of words according to their type/semantic meaning.” Col. 17, lines 36-43, “The comparison process used by the NER component 262 may classify (i.e., score) how closely a database entry compares to a tagged utterance word or phrase, how closely the grammatical structure of the utterance corresponds to the applied grammatical framework, and based on whether the database indicates a relationship between an entry and information identified to fill other slots of the framework.” Then Wang teaches in Col. 18, lines 6-9, “The output from the NLU processing, which may include tagged text data, commands, etc., and output of the user Col. 16, lines 49-Col.17 lines 35 of Wang, which teaches combination multiple character/words to generate wake-up words-“play mother’s little helper by the rolling stones”. Wang teaches in Col. 24, lines 47-54 of Wang, During linguistic analysis the TTSFE 416 analyzes the language in the normalized text to generate a sequence of phonetic units corresponding to the input text.  This process may be referred to as phonetic transcription.  Phonetic units include symbolic representations of sound units to be eventually combined and output by the system as speech.  Various sound units may be used for dividing text for purposes of speech synthesis.).
Wang may not clearly teach wherein the transmitting the wake-up characters preset by the user to the cloud comprises: transmitting the preset wake-up characters to the cloud while transmitting the wake-up voice to the cloud, and wherein the wake-up characters are not compressed in the cloud, and wherein the identifying the wake-up characters in the wake-up text comprises: identifying in the wake-up text, matching characters which match with the wake-up characters and adjusting and combining the matching characters to generate a set of wake-up words corresponding to the wake-up instruction. However, Wang teaches “While the examples described herein illustrate the server(s) 120a performing multiple functions, the disclosure is not limited thereto.  Instead, the device(s) 110 may perform any of the functions described herein without departing from the disclosure.  For example, the server(s) 120a may assist the device(s) 110 with Automatic Speech Recognition (ASR) processing, Natural Language Understanding (NLU) processing, command processing, generating progress data, saving progress data and/or generating synthesized speech.  A single server 120a may be capable of performing all speech Thus, the device(s) 110 and/or the server(s) 120a may perform the functions described herein without departing from the disclosure.”- Col. 4, lines 13-28. Thus, one of ordinary skill in the art would find it obvious to any device to have concurrent access to both wake-up characters/words and the wake-up voice.
Gruenstein teaches wherein the transmitting the wake-up characters preset by the user to the cloud comprises: transmitting the preset wake-up characters to the cloud while transmitting the wake-up voice to the cloud ([0033] In some examples, the server hotword detection module 114 may create a hotword biasing model, that includes the language model 118, the acoustic model 120, or both, on the fly, for use analyzing the audio signal.  For instance, the server hotword detection module 114 may receive data from the client device 102 that identifies a key phrase for which the server hotword detection module 114 will analyze the audio signal to determine whether the client device 102 should wake up, perform an action, or both.  The data that identifies the key phrase may be text data for the key phrase, e.g., a text string, or an identifier for the client device 102, e.g., either of which may be included in the request to analyze the audio signal received from the client device 102. [0043], In some implementations, the client device 102 may be configured to detect any of multiple different key phrases encoded in an audio signal…In some examples, the client device 102 may provide the speech recognition system 112 with data for the user specified hotword that the speech recognition system 112 associates with an identifier for the client device 102, e.g., with a user account for the client device 102; [0063] In some implementations, the speech recognition system may determine whether to use a default key phrase.  For instance, the speech recognition system may determine the audio signal also includes data identifying a key phrase, e.g., text for the key phrase or an identifier that can be used to look up a key phrase in a database.), and 
wherein the wake-up characters are not compressed in the cloud ([0063] In some implementations, the speech recognition system may determine whether to use a default key phrase.  For instance, the speech recognition system may determine whether a message received from the client device that includes the audio signal also includes data identifying a key phrase, e.g., text for the key phrase or an identifier that can be used to look up a key phrase in a database. This indicates that complete wake-up data can be received in the cloud (not compressed or that only part of the data is received).  Examiner notes with respect to “compressed” limitation, no specific description is in the disclosure.  As a result, broadest reasonable interpretation is used), and 
wherein the identifying the wake-up characters in the wake-up text comprises: identifying in the wake-up text, matching characters which match with the wake-up characters and adjusting and combining the matching characters to generate a set of wake-up words corresponding to the wake-up instruction ([0041] The tagged text generator 122 uses the data from the language model 118, the acoustic model 120, or both, to generate tags for the n-grams encoded in the audio signal.  For example, when the audio signal encodes "ok google play some music," the tagged text generator 122 may generate data representing the string "<hotword biasing> ok google </hotword biasing> play some music". Examiner notes this indicates adjusting and combining characters to generate a set of wake-up words corresponding to the wake-up instruction.  Regarding the identification of matching characters in the wake-up text which match with the wake-up characters, Gruenstein teaches [0062] The speech recognition system customizes a language model for the key phrase (304). [0063] For instance, the speech recognition system may determine whether a message received from the client device that includes the audio signal also includes data identifying a key phrase, e.g., text for the key phrase or an identifier that can be used to look up a key phrase in a database; [0042] The speech recognition system 112 provides the tagged text for the audio signal to the client device 102 at time TD.  The client device 102 receives the tagged text and analyzes the tagged text to determine an action to perform. [0054] The client device determines whether response data, received from the server system, includes tagged text data representing the one or more utterances encoded in the audio signal (208).  For example, the client device may receive the response data from the server in response to sending the audio signal to the server.  The client device may analyze the response data to determine whether the response data includes tagged text data. [0055] In response to determining that the response data includes tagged text data representing the one or more utterances encoded in the audio signal, the client device performs an action using the tagged text data (210).  For instance, the client device uses the tags in the data to determine the action to perform.  The tags may indicate which portion of the tagged data, and the respective portion of the audio signal, correspond to the first utterances for the key phrase.  The tags may indicate which portion of the tagged data correspond to an action for the client device to perform, e.g., "play some music.").
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate server side hotwording feature as taught by Gruenstein with the voice control method of Wang, because doing so would have provided an accurate identification of an occurrence of the key phrase encoded in the audio signal. ([0062] of Gruenstein).  

Wang in view of Gruenstein teaches the method according to claim 3, wherein the performing an in-cloud decoding operation on the wake-up voice to generate a wake-up text comprises: performing an in-cloud decoding operation on the wake-up voice by means of an acoustic model, a language model and a pronunciation dictionary, to generate the wake-up text (Col. 13, lines 8-19 of Wang, The different ways a spoken utterance may be interpreted (i.e., the different hypotheses) may each be assigned a respective probability/confidence score representing a likelihood that a particular set of words matches those spoken in the spoken utterance.  The confidence score may be based on a number of factors including, for example, a similarity of the sound in the spoken utterance to models for language sounds (e.g., an acoustic model 253 stored in the ASR model storage 252), and a likelihood that a particular word that matches the sound would be included in the sentence at the specific location (e.g., using a language model 254 stored in the ASR model storage 252). Col. 13, lines31-35 of Wang, The speech recognition engine 258 compares the speech recognition data with acoustic models 253, language models 254, and other data models and information for recognizing the speech conveyed in the audio data 111.).
Claim 6
Wang in view of Gruenstein teaches the method according to claim 5, wherein the providing a wake-up instruction according to an identification result comprises: providing the wake-up instruction according to the set of wake-up words (Col. 12, lines 63-65 of Wang, The text data may then be used by other components for various purposes, such as executing system commands, inputting data, etc.).
Claim 7

Claims 10 and 12
	These claims recite substantially the same limitations as those provided in claims 4 and 6 above, and therefore they are rejected for the same reasons. 
Claim 13
	This claim recites substantially the same limitations as those provided in claim 1 above, and therefore it is rejected for the same reasons. Claim 13 is somewhat broader than claim 1, but from a point of view of a cloud server.
Claims 16 and 18
	These claims recite substantially the same limitations as those provided in claims 4 and 6 above, and therefore they are rejected for the same reasons. 
Claim 19
Wang in view of Gruenstein teaches the in-cloud wake-up terminal, the terminal comprising: one or more processors; and a memory, which is configured to store one or more programs; wherein the one or more programs enable the one or more processors to implement the method according to claim 1 when executed by the one or more processors (Fig. 2 of Wang).  
Claim 20
Wang in view of Gruenstein teaches the non-volatile computer-readable storage medium, in which computer programs are stored, wherein a process executes the computer programs to implement the method according to claim 1 (Fig. 18A).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H MAUNG whose telephone number is (571)270-5690.  The examiner can normally be reached on Monday-Friday, 9am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 1-(571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS H MAUNG/Primary Examiner, Art Unit 2654